— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 18, 1975, which dismissed claimant’s appejal from the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective March 17, 1975 because he was not -available for employment. The record plainly establishes that claimant failed to file a notice of appeal from the decision of a referee within the 20-day period limited by statute (Labor Law, § 621, subd 1) and the board properly dismissed his appeal therefrom as untimely (Matter of Murphy [Catherwood], 32 AD2d 593). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ., concur.